              Case 2:20-cv-01124-MJP Document 1-2 Filed 07/20/20 Page 1 of 2




BCMB1 TRUST, a Delaware Statutory Trust




   CHRISTINA MARIE JONES, an individual; ALL
PERSONS UNKNOWN, CLAIMING ANY LEGAL OR
  EQUITABLE RIGHT, TITLE, ESTATE, LIEN, OR
INTEREST IN THE PROPERTY DESCRIBED IN THE




                           CHRISTINA MARIE JONES
                           125 Crestline Dr
                           Bellingham, WA 98223




                           Nancy R. Tragarz, WSBA #56153
                           GHIDOTTI | BERGER LLP
                           1920 Old Tustin Avenue, Santa Ana, CA 92705
                           Telephone: (949) 427-2010
                           ntragarz@ghidotteberger.com
    Case 2:20-cv-01124-MJP Document 1-2 Filed 07/20/20 Page 2 of 2




’



’




’




’

’




                                                                     0.00
